Citation Nr: 1517450	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-00 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for residuals of a left elbow injury.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to a service-connected lumbar strain.

5.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to a service-connected lumbar strain.

6.  Entitlement to an increased initial disability rating for a lumbar strain, rated as 20 percent disabling prior to September 9, 2008 and rated at 10 percent thereafter.

7.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

8.  Entitlement to a disability rating in excess of 10 percent for a right ankle sprain.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 1983 and from May 1990 to June 1990 with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part and parcel of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 477 (2009).  In statements made to the Social Security Administration (SSA) in connection with a claim for disability benefits, the Veteran reported that her disabilities prevent her from being able to work.  These disabilities included ones for which she is applying for increased ratings.  In light of Rice, the issue of entitlement to TDIU has been raised by the record and is within the jurisdiction of the Board.

In May 2014, the RO issued a rating decision that denied the Veteran's claims for service connection for diabetes mellitus and a left knee disability.  The Veteran filed a timely notice of disagreement and therefore these issues are before the Board.  They are discussed further in the REMAND portion of the decision below.

The issues of entitlement to service connection for residuals of a left elbow injury and entitlement to a disability rating in excess of 10 percent for right knee arthritis, a right ankle sprain, and a lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a left elbow epicondylitis, status post left elbow injury, was denied in an April 2009 rating decision on the basis that the Veteran's left elbow disability was not related to the left elbow injury sustained during active service.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  

2.  Evidence received since the April 2009 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for residuals of a left elbow injury.

3.  The Veteran's right and left lower extremity radiculopathies are related to a service-connected lumbar strain. 

CONCLUSIONS OF LAW

1.  The April 2009 rating decision, which denied the Veteran's claim of service connection for left elbow epicondylitis, status post left elbow injury, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302; 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for residuals of a left elbow injury have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for right lower extremity radiculopathy, as secondary to a service-connected lumbar strain, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

4.  The criteria for service connection for left lower extremity radiculopathy, as secondary to a service-connected lumbar strain, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection for left elbow epicondylitis, status post left elbow injury, was denied in an April 2009 rating decision on the basis that the current disability was not related to the Veteran's in-service elbow injury.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b) (2014).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Since the April 2009 decision, the Veteran submitted a January 2011 letter from Dr. N.O.V. who opined that the Veteran's in-service left elbow injury has resulted in current pain, swelling, and left wrist and index finger limitation of motion.

As this letter was not before VA at the time of the Veteran's previous denial, it is new.  As it provides evidence that the Veteran's current disabilities may be residuals of the in-service left elbow injury, it is material.  Additionally, the credibility of the evidence is presumed for the limited purpose of determining whether new and material evidence has been received to reopen a final claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the April 2009 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for residuals of a left elbow injury is warranted.  

II.  Service Connection Claims

The Veteran seeks service connection for left and right lower extremity radiculopathy, to include as secondary to service-connected lumbar strain.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See 38 C.F.R. § 3.303.  

Service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board finds that the Veteran is currently service connected for a lumbar strain and a June 2010 VA examination report provides a diagnosis for radiculopathy of the lower extremities.  Thus, the current disability and service-connected disability elements of secondary service connection are met.

The June 2010 VA examiner concluded that the Veteran's radiculopathy of the lower extremities was less likely than not caused by or the result of the service-connected lumbar strain.  The rationale provided was that the conclusion was based on a review of the claims file, medical records, and medical literature.  The examiner did note that private medical records were not reviewed.  A separate June 2010 VA examination for the Veteran's lumbar back condition noted that the Veteran's leg paresthesias and dysesthesias were not attributed to a lumbar radiculopathy or peripheral neuropathy based on the medical evidence available for review.

A January 2011 letter from Dr. N.O.V. supports the Veteran's claim.  The writing indicates that the doctor was able to review the Veteran's medical records to some extent and to interview and examine the Veteran.  The doctor stated that the Veteran presents pain, numbness, and pinprick sensation at both lower extremities.  The doctor noted that prior imaging studies showed lumbar arthritis and disc bulging.  The doctor opined that it is more probable than not that the Veteran's bilateral radiculopathy is more probable than not secondary to her back problem.

Additionally, 2014 private treatment records indicate the Veteran has been diagnosed with lower extremity radiculopathy based on Magnetic Resonance Imaging (MRI) results.  For instance, February 2014 MRI results show L4-5 and L5-S1 diffuse disc bulges and L2-3 and L3-4 mild disc bulges.  Neural foraminal narrowing and encroachment on the descending nerve root was also noted.  March 2014 private medical records from Kissimmee Surgery Center Pain Clinic included a diagnosis of "degenerative displaced lumbar disk disease with lumbar spinal stenosis and lower extremity radiculopathy."

Accordingly, the Board finds the evidence is at least in equipoise regarding whether the Veteran has lower extremity radiculopathy related to her service-connected lumbar spine.  As such, the Board finds that the Veteran's right and left lower extremity radiculopathies are related to the service-connected lumbar strain.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Service connection for right and left lower extremity radiculopathy, as secondary to a service-connected lumbar strain, is therefore warranted.


ORDER

The claim for entitlement to service connection for residuals of a left elbow injury is reopened; to this limited extent only, the appeal is granted.

Service connection for right lower extremity radiculopathy is granted.

Service connection for left lower extremity radiculopathy is granted.


REMAND

Above, the Board reopened the Veteran's claim for service connection for residuals of a left elbow injury but in reviewing the merits the Board finds that the evidence pertaining to a nexus between her current disability and the in-service injury is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A remand for a VA examination and medical opinion is necessary.

The Veteran also seeks an increased rating for her service-connected lumbar strain, right knee arthritis, and right ankle sprain.  These disabilities were most recently evaluated by VA examinations conducted in June 2010.  As it has been almost five years since the Veteran's last evaluation, the Board finds that a new VA examination is required to evaluate the current level of disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, any outstanding treatment records should be associated with the claims file.

The Veteran's claims of service connection for diabetes mellitus and a left knee disability were denied in a May 2014 rating decision.  That same month, the Veteran filed a timely notice of disagreement.  The AOJ has not yet issued a statement of the case.  A remand of these two issues is required for the issuance of a statement of the case.  38 C.F.R. §§ 20.201, 20.300; Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the Veteran has not been provided notice of the information or evidence needed to establish TDIU, nor has she been provided a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  As the issue of entitlement to TDIU is part and parcel of the increased rating claims and further development must be accomplished on the TDIU claim, the issue is remanded for appropriate development.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any outstanding VA or private treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a TDIU.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's residuals of an in-service left elbow injury.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine whether there is a left elbow disability etiologically related to her military service, to include the in-service left elbow injury.  

The examiner should note that a March 2009 VA examiner did diagnose left elbow epicondylitis but an August 2010 VA examiner determined that the Veteran's symptoms did not warrant the diagnosis of a disability.  Subsequently, in a January 2011 letter, a private doctor stated that the Veteran's pain, swelling, and limitation of motion in the left wrist and index finger were the result of the in-service left elbow injury.

If the examiner determines that there is no current disability, a thorough explanation should be provided for why this is so in light of the March 2009 diagnosis.

If the examiner determines that there is a current left elbow disability, he or she should opine as to whether it is at least as likely as not (a 50 percent or greater probability) related to the Veteran's active service, to include the in-service left elbow injury. 

The examination report must include a complete rationale for all opinions expressed.  The examiner must consider and discuss the relevant private and VA medical evidence, as well as the Veteran's lay statements.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the current level of severity of her service-connected lumbar spine, right knee, and right ankle disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is asked to review the pertinent information, including the Veteran's lay assertions, and undertake any necessary studies.  Then, based on the results of the examination, the examiner is asked to provide a current assessment of the Veteran's back, knee, and ankle disabilities.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  

5.  Issue a statement of the case for the claims of entitlement to service connection for diabetes mellitus and a left knee disability.  If the Veteran timely appeals, return the claims to the Board.

6.  Then, readjudicate the remaining claims, to include entitlement to TDIU.  If any benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


